DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. in view of Ikeda et al. 
Coleman et al. have in figure 1d first straight vertical pillar and second rearward parallel pillar where both pillars are straight at bottom and curved at top extending rearwardly.
Coleman et al. is silent as to the body side structure of the vehicle, however it would have been obvious at the time of filing of applicant to provide in Coleman et al. a transparent panel between the first and second pillars as taught by Ikeda et al. at 56 to improve visibility.
Claim 2: the pillars integrate with the roof side rail as seen in figure 1d.
Claims 3 and 7, see horizontal reinforcements at the vertical and boundary of the curved portions in the figure.
Claim 4, see roof header in the front view of figure 1c.
Claim 5, “lower end” is open ended.  A middle portion of the second pillar (lower end) and middle part of first pillar are coupled by a second reinforcement as seen in figure 1c.  Further, to terminate the second pillar at its middle is deemed to be an obvious expedient to conserve material.
The second pillar is offset outwardly as seen in figure 1c.
Claim 6, see vertical pillar framework member 25, figure 1a, with all members coupled.
Claims 8, 9, the framework has annular shape with roof cross member 27, figure 2f, and teaching of a floor cross member 27, figure 1c as an obvious expedient to close the annular shape for further strength.
Claim 10:  Increasing the cross section of the curved portion is an obvious expedient to one of ordinary skill in this art, a graduate engineer or experienced designer, in order to strengthen the front against collision damage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
2/4/2022